Case 2:12-cv-05583-SIL Document 262-3 Filed 08/18/20 Page 1 of 3 PageID #: 3149




                           NOTICE OF PROPOSED CLASS
                      AND COLLECTIVE ACTION SETTLEMENT

               Mendez v. U.S. Nonwovens Corp., Civil Action No. 12-CV-5583
               United States District Court for the Eastern District of New York

                           INSERT DATE
TO CURRENT AND FORMER NON-EXEMPT WORKERS EMPLOYED BY USN IN
THE STATE OF NEW YORK SINCE NOVEMBER 14, 2006 WHO WERE NOT PAID A
SPREAD-OF-HOURS PREMIUM
This notice is to inform you of a proposed class action settlement in the case Mendez v. U.S.
Nonwovens Corp., Civil Action No. 12-CV-5583, pending in the United States District Court for
the Eastern District of New York.

You are receiving this notice because it is believed that you worked as a non-exempt employee
of U.S. Nonwovens Corp. (“USN”) and were not paid a spread-of-hours payment during the
relevant time period to this class action lawsuit. This would make you a “Class Member,” only
for the purpose of settlement and may entitle you to receive a money payment under the
settlement.

This notice summarizes the settlement that has been reached in this class action lawsuit and
explains what you must do to receive your share of the money under the settlement. You have
three options:

                                   YOUR OPTIONS

     FILE A CLAIM FORM           If you complete and mail the enclosed by ________
                                 you will receive a portion of the settlement monies
                                 based on a formula that takes into account, among
                                 other things, the time you worked at US Nonwovens.
                                 You also give up the right to sue US Nonwovens and
                                 the individual defendants separately for violations of
                                 New York state and federal wage laws.

     DO NOTHING                  If you do nothing you will not receive any money from
                                 the Settlement. If you do nothing you will also give up
                                 the right to sue US Nonwovens and the individual
                                 defendants separately for violations of New York State
                                 wage laws.

     ASK TO BE                   If you ask to be excluded you will not receive any
     EXCLUDED                    money from the Settlement. However, you will keep
                                 the right to sue US Nonwovens separately for
                                 violations of New York State and federal wage laws.


                                                                 1|Settlement Notice
Case 2:12-cv-05583-SIL Document 262-3 Filed 08/18/20 Page 2 of 3 PageID #: 3150




   1. What is the lawsuit about?

The five employees who started this case in 2012 brought claims on behalf of themselves and
other non-exempt workers. They alleged that USN violated the Fair Labor Standards Act (FLSA)
and New York state law by denying them certain overtime compensation for all hours they
worked over 40 hours in a week, and spread of hours pay.

USN denies that it violated federal and state laws, and claims that the workers are not entitled to
the additional payments and have otherwise been properly paid all wages owed. The parties have
nevertheless reached this agreement in order to resolve the claims asserted in the lawsuit without
the need for further litigation.

   2. What does the settlement provide?

The total amount of the proposed settlement is $1,200,000.00. Subject to court approval, one-
third of the total settlement (that is, $400,000.00) will be used to pay attorneys’ fees, and an
additional amount will be used to pay the costs incurred by the plaintiffs’ attorneys for bringing
and prosecuting the lawsuits and administering the class settlement. Incentive payments will
also be made to each of the lead plaintiffs who initiated the lawsuits. The balance of the
settlement fund will be distributed to individuals who submit claims to participate in the
settlement.
The balance of the settlement fund will be distributed based upon the number of weeks worked
for USN during the relevant class period. If the settlement is approved by the Court, only class
members who submit claims will receive their settlement payments. Any remaining unclaimed
funds will be returned to USN.
   3. How can I receive a portion of the settlement monies?

If you want to participate in the settlement and receive a check, , you must complete and sign the
attached settlement claim form and mail it to the Settlement Claims Administrator in the
enclosed envelope by ____________. All class members who submit their claims by
_____________, will receive their settlement checks, assuming timely court approval. If you do
not timely return the attached claim form, you will not be permitted to participate in the
settlement and you will not receive a settlement payment.

   4. How can I remove myself from the settlement?

In order to remove yourself from (“opt out” of) the settlement, you must send a statement to the
Settlement Claims Administrator in the enclosed envelope stating “I choose to opt out of the
settlement.” Please include your name and address on the statement. A request to opt out of the
settlement must be postmarked by __________, in order to be valid.

If the Court approves the settlement, and you do not remove yourself from (“opt out” of) the
settlement by ______________, you waive and release all legal claims you have against USN
and the other defendants in the Lawsuit that are in any way related to USN’s alleged failure to



                                                                    2|Settlement Notice
Case 2:12-cv-05583-SIL Document 262-3 Filed 08/18/20 Page 3 of 3 PageID #: 3151




pay you certain monies under state or local wage laws, regardless of whether you receive a
settlement check.

   5. How can I object to settlement?

If you do not remove yourself from the settlement, you may make an objection to the settlement.
In order to object, you must send a written statement to the settlement administrator in the
enclosed envelope no later than _______________, stating “I choose to object” and stating the
reasons for your objection. Please include your name and address on the statement.

   6. Will there be a Court hearing?

Yes, there will be a court hearing on ___________, 2020, at _____ AM/PM in Courtroom ___ of
the United States District Court for the Eastern District of New York, Federal Building,
_____________________. You are free to attend this hearing but are not required to do so.

At the hearing, the Court will consider whether or not to approve this settlement. If the
settlement is approved by the Court, you will be bound by the settlement unless you choose to
opt-out of the settlement.

   7. How do I obtain more information?

This notice only summarizes the lawsuit, the settlement and related matters. For more
information about the settlement, or if you have any questions regarding the settlement, you may
view the case documents at the courthouse clerk’s office or contact the Settlement Claims
Administrator at:

                                   Settlement Services, Inc.
                                        P.O. Box 1657
                                  Tallahassee, FL 32302-1657
                                        (866) 385-6216

You may also contact the attorneys representing the settlement class at:

                                      Moser Law Firm, P.C.
                                         5 E. Main Street
                                     Huntington, NY 11743
                                          631-824-0200
                               alejandra.silva@moserlawfirm.com




                                                                   3|Settlement Notice
